Citation Nr: 0020837	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-46 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether reduction of the evaluation assigned for left ear 
defective hearing, from 10 to zero percent, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945 and from September 1950 to June 1952.

By a decision entered in October 1996, the RO implemented a 
proposal to reduce the evaluation assigned for left ear 
defective hearing from 10 to zero percent, effective January 
1, 1997.  The veteran appealed, and the Board of the 
Veterans' Appeals (Board), by a decision entered in November 
1997, determined that the reduction was proper.  The Board 
concluded that the RO committed clear and unmistakable error 
(CUE) when it awarded a 10 percent evaluation for left ear 
defective hearing in an April 1981 decision because, in 
rating the disability, the RO took into account, not only the 
level of hearing impairment in the service-connected left 
ear, but also the level of impairment in the non-service-
connected right ear.  The Board also concluded that the post-
April 1981 evidence demonstrated the veteran was entitled to 
no more than a zero percent (noncompensable) rating under the 
rating criteria as revised in 1987.  (The criteria for rating 
defective hearing were revised effective December 18, 1987.  
See Evaluation of Hearing Loss, 52 Fed. Reg. 44,117 (1987)).

The veteran appealed the Board's November 1997 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  In a memorandum decision, dated in August 
1999, the Court found that the Board had failed to provide 
adequate reasons and bases as to why the RO's error in the 
April 1981 adjudication would require a reduction to zero 
percent.  The Court noted that, under 38 C.F.R. §§ 4.85, 
4.87, 4.87a (1980) and 38 C.F.R. §§ 4.85, 4.87, 4.87a (1998), 
it was possible to be awarded a compensable disability rating 
for hearing loss even though one ear was not service 
connected.  The Court also noted that it found in Boyer v. 
West, 12 Vet. App. 142, 144 (1999), that it would be 
"technically possible through an extraschedular rating, for 
a veteran to be rated above 10% with only a single service-
connected ear."  Because the Board had not addressed these 
points sufficiently in the November 1997 decision, the Court 
vacated the decision and remanded the matter to the Board.

As noted above, when this case was previously before the 
Board in November 1997, the Board addressed the question of 
whether the veteran was entitled to a compensable rating for 
left ear defective hearing under the 1987 revised criteria.  
The Board addressed that question because VA regulations do 
not allow reductions in evaluation based on administrative 
error to be accorded retroactive effect.  See 38 C.F.R. 
§ 3.105(a) & (e).  Thus, even assuming the RO committed CUE 
when it awarded a 10 percent evaluation for left ear 
defective hearing in April 1981, the 10 percent rating would 
remain in full force and effect until such time as the error 
was identified and the proper procedures for reduction were 
followed.  Consequently, if the Board were to find that, in 
the interim, before the reduction became effective, the 
evidence demonstrated that a compensable rating was warranted 
subsequent to April 1981, the net effect of such a finding 
might be to continue the 10 percent rating beyond January 1, 
1997 (the effective date of the reduction).  Practically 
speaking, because the veteran could continue to receive 
compensation based on the 10 percent evaluation under those 
circumstances, without interruption, and beyond the effective 
date of the reduction, such a finding could effectively moot 
the matter of whether the reduction was proper.  It was for 
these jurisprudential reasons that the Board considered 
whether the evidence prior to January 1, 1997, demonstrated 
entitlement to a compensable rating under the 1987 revised 
criteria.  (The Board limited its analysis in this regard to 
the 1987 revised criteria because no evidence pertinent to 
the left ear, nor any further claim for increase, was 
received between the time of the RO's April 1981 decision and 
December 18, 1987, so as to warrant simultaneous 
consideration of the pre- and post-December 18, 1987, 
criteria.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991); VAOPGCPREC 3-2000 (April 10, 2000)).

The Board notes that additional audiometric examination 
reports have been added to the file since the time of the 
Board's November 1997 decision.  The Board further notes that 
the criteria used to rate defective hearing have since been 
revised, effective June 10, 1999.  See Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. §§ 4.85, 4.86, 
4.87, 4.87a (1999)).  However, inasmuch as the additional 
examination reports are all dated subsequent to January 1, 
1997, and therefore cannot serve as the basis for an award of 
a compensable rating prior to that date, see 38 U.S.C.A. 
§ 5110(b)(2) (West 1991), and because the 1999 revised rating 
criteria cannot be applied retroactively, see 38 U.S.C.A. 
§ 5110(g), neither the new reports nor the new regulatory 
revisions can substantively affect the Board's consideration 
of the matter here at issue.  Consequently, the veteran will 
not be prejudiced by the Board's proceeding immediately to a 
review of his appeal, without remand to the RO.  See, e.g., 
38 C.F.R. §§ 19.31, 20.1304(c) (1999); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  Indeed, under the 
circumstances, a remand to allow the RO to consider the new 
evidence and regulatory revisions would only result in 
needless delay, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See, 
e.g., Winters v. West, 12 Vet. App. 203 (1999) (en banc); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Board will therefore 
proceed with consideration of the veteran's appeal.


FINDINGS OF FACT

1.  By a decision entered in April 1981, the RO awarded the 
veteran a 10 percent disability rating for left ear defective 
hearing, effective from January 29, 1981.  The RO determined 
that the "literal designation" was "B" for the right ear, 
and "C" for the left.

2.  At the time of the April 1981 decision, the veteran had 
left ear defective hearing no worse than "C."  He was not 
service connected for right ear defective hearing, and did 
not have total deafness in both ears; thus, the literal 
designation for the right ear should have been "A."

3.  Under the schedular rating criteria in effect in April 
1981, literal designations of "A" and "C" warranted no 
more than a zero percent (noncompensable) rating.

4.  The evidence of record at the time of the April 1981 
decision showed that the veteran's service-connected left ear 
hearing impairment was manifested by problems that were 
directly addressed by the schedular rating criteria; namely, 
decreased auditory acuity and diminished speech 
discrimination ability.  There was no evidence in the record 
which in any way suggested that his disability picture was 
such that it produced impairment of earning capacity beyond 
that reflected by the schedule, or that it would affect his 
earning capacity in ways not already contemplated by the 
schedule.  Neither was there any evidence which suggested 
that his case presented an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

5.  By a March 1996 rating action, the RO proposed to reduce 
the veteran's rating for left ear defective hearing from 10 
to zero percent based on a finding of CUE in the April 1981 
rating action.  The RO set forth the material facts and 
reasons therefor, notified the veteran at his latest address 
of record of the contemplated action, and the detailed 
reasons therefor, and his right to submit additional evidence 
and to appear at a hearing.  The RO continued the veteran's 
benefits at their former level until a hearing could be 
conducted, and thereafter took final action on the reduction.  
The RO notified the veteran of the final action by letter 
dated October 18, 1996, and made the reduction effective from 
January 1, 1997.

6.  Subsequent to April 1981, and prior to January 1, 1997, 
the veteran had left ear hearing acuity corresponding to a 
numeric designation no worse than VI under the 1987 revised 
criteria; he was not service connected for right ear 
defective hearing, and did not have total deafness in both 
ears.  His service-connected left ear hearing impairment was 
manifested by problems directly addressed by the 1987 revised 
schedular rating criteria; namely, decreased auditory acuity 
and diminished speech discrimination ability.  There was no 
evidence in the record which in any way suggested that his 
disability picture was such that it produced impairment of 
earning capacity beyond that reflected by the schedule, or 
that it would affect his earning capacity in ways not already 
contemplated by the schedule.  Neither was there any evidence 
which suggested that his case presented an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The reduction of the evaluation assigned for left ear 
defective hearing, from 10 to zero percent, was proper.  38 
U.S.C.A. §§ 1155, 1160, 5109A (West 1991 & Supp. 1999); 
38 U.S.C.A. § 360 (West 1979); 38 C.F.R. §§ 3.105 (1999); 
38 C.F.R. § 3.385 (1995); 38 C.F.R. §§ 3.321, 3.383, 4.85, 
4.86, 4.86a, 4.87 (Diagnostic Code 6100) (1988); 38 C.F.R. 
§§ 3.321, 3.383, 4.85, 4.86, 4.86a, 4.87, 4.87a (Diagnostic 
Code 6294) (1980); Disability Due to Impaired Hearing, 59 
Fed. Reg. 60560 (1994); VAOPGCPREC 32-97 (Aug. 29, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When the veteran was examined in December 1943, for entry 
into service, his hearing was found to be 15/15, bilaterally.  
His hearing was also found to be 15/15, bilaterally, at the 
time of his service discharge examination in November 1945.

When the veteran was examined in August 1950, for re-entry 
into service, his hearing was again found to be 15/15, 
bilaterally.  When he was examined in June 1952, for purposes 
of discharge from his second period of service, his hearing 
was found to be 15/15 in the right ear, and 10/15 in the left 
ear.

In June 1952, the veteran filed an application for VA 
compensation benefits for a left ear hearing condition.  When 
he was examined by VA in January 1953, in connection with his 
claim for benefits, his hearing was found to be 20/20, 
bilaterally.

By a decision entered in March 1953, the RO granted service 
connection for left ear defective hearing, and assigned a 
zero percent (noncompensable) evaluation therefor.  The award 
was made effective from June 11, 1952, the day following the 
veteran's discharge from his second period of active service.  
In May 1979, the RO confirmed and continued the prior 
noncompensable evaluation.

In January 1981, the veteran filed a claim for an increased 
rating.  He indicated that his hearing had gotten worse and 
that he found it difficult to hear his wife when she spoke to 
him.  On VA audiometric examination in March 1981, the pure 
tone thresholds, in decibels (dB), were reported as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
AVERAGE
Right Ear
30
30
45
35
Left Ear
25
40
55
40

Speech discrimination ability was determined to be 84 percent 
on the right and 80 percent on the left.  Speech reception 
thresholds were 28 dB on the right and 30 dB on the left.  
The Chief of the Audiology and Speech Pathology Service 
prepared a summary report indicating that the speech 
discrimination scores and speech reception thresholds 
provided the best estimate of the veteran's organic hearing 
acuity.

By a decision entered in April 1981, the RO increased the 
rating for the veteran's left ear defective hearing from zero 
to 10 percent, effective from January 29, 1981.  The RO 
determined that the "literal designation" was "B" for the 
right ear, and "C" for the left.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6293 (1980).  The criteria for rating 
defective hearing were thereafter revised, effective December 
18, 1987.  See Evaluation of Hearing Loss, 52 Fed. Reg. 
44,117 (1987).

In February 1993, the veteran filed a claim for an increased 
rating.  He indicated that he had two hearing aids, that he 
had difficulty understanding and communicating with his wife 
and others, that he "missed out" on movies and television, 
that he was unable to use a public telephone, and that he 
used a specially equipped telephone at home with some 
difficulty.  By statements dated in April 1993, he clarified 
that he was seeking VA compensation for defective hearing in 
both ears.

The veteran underwent a VA audiometric examination in 
September 1993.  The pure tone thresholds were reported as 
follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right Ear
45
65
65
80
64
Left Ear
50
65
65
75
64

Speech discrimination ability was determined to be 84 
percent, bilaterally.

By a decision entered in September 1993, the RO confirmed and 
continued the previously assigned 10 percent evaluation for 
left ear defective hearing.  The RO concluded that the 
criteria for a compensable evaluation under the 1987 revised 
criteria had not been met, but that the prior 10 percent 
rating would nevertheless remain in effect because no 
improvement in the condition had been shown.

By a decision entered in December 1993, the RO denied service 
connection for right ear defective hearing.  That decision 
was not appealed.

In September 1995, the veteran, through his representative, 
filed a claim for an increased rating.  He indicated that his 
service-connected left ear defective hearing had increased in 
severity.

Outpatient treatment records from the VA Medical Center 
(VAMC) in Pittsburgh, Pennsylvania, were associated with the 
claims folder in October 1995.  The records show that the 
veteran was seen for pain in his right ear and adjustment of 
hearing aids in April 1995.  The records also show that he 
underwent VA audiometric examination in July 1995, the 
results of which were as follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right Ear
50
70
70
80
68
Left Ear
50
70
65
75
65

Speech discrimination ability was determined to be 80 percent 
on the right and 64 percent on the left.

On subsequent VA audiometric examination in October 1995, the 
pure tone thresholds were as follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right Ear
50
70
70
85
69
Left Ear
50
70
70
75
66

(Although a VA report shows that the average pure tone 
threshold in the right ear was 64 dB, it appears that that 
figure was reported in error.  The mathematical average of 
the pure tone values at the four reported frequencies is in 
fact 69, as noted in the table above.)  Speech discrimination 
ability was determined to be 94 percent on the right and 78 
percent on the left.

By a March 1996 rating action, the RO proposed to reduced the 
veteran's rating for left ear defective hearing from 10 to 
zero percent based on a finding of CUE in the April 1981 
rating action.  By letter dated March 12, 1996, the veteran 
was notified of the proposed reduction, and the reasons 
therefor.  He was informed of his right to submit additional 
evidence within 60 days, showing that the change should not 
be made, and his right to a personal hearing.

Later in March 1996, the veteran contacted the RO, through 
his representative, and voiced disagreement with the proposed 
reduction.  He requested a personal hearing, and submitted an 
audiometric examination report, dated in March 1996, from the 
Washington Better Hearing Center.  However, the report did 
not contain numerical data for pure tone thresholds (the data 
were recorded in graphic form only), and it was unclear from 
the face of the report whether speech discrimination ability 
was measured using the Maryland CNC Test, or by some other 
method.  See 38 C.F.R. § 3.385 (1995).

During a personal hearing held at the RO in August 1996, the 
veteran testified that he used hearing aids in both ears.  He 
indicated that he had been told by a hearing specialist or 
physician that the nerve endings in his ears were bad, that 
there was no cure for his condition, and that his hearing 
would probably get worse with time.  The hearing transcript 
suggests that he had problems responding to questions during 
the hearing due to auditory impairment.

At the time of the hearing, the veteran submitted a written 
statement describing the history of his hearing difficulties.  
He reported that he had been exposed to loud noises during 
service, and that he had first obtained a hearing aid for the 
left ear in 1966.  He indicated that he wore his hearing aids 
constantly, that he could hardly hear without them, that he 
had a hard time hearing television and certain conversational 
speech, that he had a special receiver on his telephone that 
allowed him to hear, and that he could not use public 
telephones.  He also reported that he had been told by ear 
specialists and physicians that his hearing would never get 
better, and could get worse, due to damage to the nerve 
endings in his ears.

The veteran was examined by VA in September 1996.  The pure 
tone thresholds on audiometric testing were reported as 
follows:



HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right Ear
50
70
70
85
69
Left Ear
50
70
70
70
65

Speech discrimination ability was determined to be 94 percent 
on the right and 78 percent on the left.

By a decision entered in October 1996, the RO implemented the 
proposed reduction of the veteran's rating for left ear 
defective hearing from 10 to zero percent, effective January 
1, 1997.  Notice of the RO's decision was sent to the veteran 
on October 18, 1996.

Subsequently received by the RO were two hearing evaluation 
reports, dated in August 1995 and October 1996.  Neither 
report contained numerical data for pure tone thresholds (the 
data were recorded in graphic form only).  The first report 
did not contain any data with respect to speech 
discrimination ability, and it was unclear from the face of 
the second report whether speech discrimination ability was 
measured using the Maryland CNC Test, or by some other 
method.

In February 1997, the veteran submitted a statement 
describing the history of his hearing difficulties.  He 
reported that he had never been told in service to wear ear 
plugs or other protective devices, and indicated that he had 
experienced "ringing" and "blocking" of his ears after 
firing his rifle or heavy mortars.  He indicated that his 
ears had gotten worse over the years, with frequent 
"ringing" and "blocking" and a constant humming in his 
ears akin to the running of a furnace or refrigerator.  He 
also reported having difficulty understanding speech in 
situations where others were talking or there was a 
television or radio playing, and implied that speech 
discrimination tests, conducted in a quiet and controlled 
environment, did not provide an accurate assessment of his 
ability to understand conversational speech in an environment 
where there was background noise.  He attached to his 
statement an article on hearing.

II.  Legal Analysis

For reasons already discussed, the Board finds it prudent to 
address the question of whether the evidence prior to January 
1, 1997, established the veteran's entitlement to a 
compensable rating for left ear defective hearing under the 
1987 revised criteria.  See Introduction, supra.

Subsequent to December 17, 1987, and prior to June 10, 1999, 
defective hearing was evaluated in accordance with the 
criteria set forth in 38 C.F.R. §§ 4.85, 4.86, 4.86a, 4.87, 
and 4.87a (1988).  Auditory acuity was gauged by using 
controlled speech discrimination tests, together with pure 
tone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 hertz.  The adjudicator was to refer to table 
VI, which divided hearing impairments into 11 categories, I 
through XI, based on impairment in auditory efficiency, to 
determine the appropriate "numeric designation" for each 
ear.  Id. § 4.85(a).  (Table VIa was used only when the Chief 
of the Audiology Clinic certified that language difficulties 
or inconsistent speech audiometry scores made the use of both 
pure tone average and speech discrimination inappropriate.  
Id. § 4.85(c).)  The adjudicator was then to determine the 
percentage evaluation to be assigned by looking to table VII, 
intersecting the horizontal row appropriate for the numerical 
designation for the ear having the better hearing and the 
vertical column appropriate to the numerical designation for 
the ear having the poorer hearing.  Id. § 4.85(b).  Where 
service connection was in effect for defective hearing in 
only one ear, and the veteran did not have total deafness in 
both ears, the hearing acuity of the non-service-connected 
ear was considered normal (level I).  See, e.g., Boyer v. 
West, No. 99-7079 (Fed. Cir. Apr. 10, 2000); VAOPGCPREC 32-97 
(Aug. 29, 1997).

If a veteran did not meet the schedular requirements for a 
compensable rating under the 1987 revised criteria, it was 
still possible for him to receive a compensable rating on an 
extra-schedular basis if his case was "exceptional."  A VA 
regulation authorized the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service, upon field 
station submission, to approve an extra-schedular rating 
"commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1988).  The 
governing norm in these exceptional cases was described as 
"[a] finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In the present case, there are four audiometric examination 
reports dated prior to January 1, 1997, that contain the 
information necessary to a proper rating of the veteran's 
disability under the schedular criteria as revised in 1987 
(i.e., results of pure tone audiometric testing, together 
with results of speech discrimination testing, as gauged by 
the Maryland CNC test).  (VA's use of the Maryland CNC test 
for speech discrimination testing was codified effective 
December 27, 1994.  See Disability Due to Impaired Hearing, 
59 Fed. Reg. 60560 (1994).)  The relevant reports are dated 
in September 1993, July 1995, October 1995, and September 
1996.

The September 1993 report shows that the veteran had an 
average hearing threshold of 64 dB in his left ear at the 
relevant frequencies, with an 84 percent left ear speech 
discrimination ability.  Under the 1987 revised criteria, 
these results correspond to level III left ear hearing 
acuity.  Because the veteran is not service-connected for 
defective hearing in his right ear, and the evidence does not 
demonstrate that he had total deafness (level XI hearing 
acuity) in both ears, his right ear hearing acuity is 
considered normal (level I) for purposes of assigning a 
disability rating.  These hearing acuity levels (level I and 
III) in turn warrant no more than a zero percent 
(noncompensable) rating under the 1987 revised criteria.

The July 1995 report shows that the veteran had an average 
hearing threshold of 65 dB in his left ear at the relevant 
frequencies, with an 64 percent left ear speech 
discrimination ability.  Under the 1987 revised criteria, 
these results correspond to level VI left ear hearing acuity.  
Again, because the veteran is not service-connected for 
defective hearing in his right ear, and the evidence does not 
demonstrate that he has total deafness (level XI hearing 
acuity) in both ears, his right ear hearing acuity is 
considered normal (level I) for purposes of assigning a 
disability rating.  These hearing acuity levels (level I and 
VI) in turn warrant no more than a zero percent 
(noncompensable) rating under the 1987 revised criteria.

The October 1995 report shows that the veteran had an average 
hearing threshold of 66 dB in his left ear at the relevant 
frequencies, with a 78 percent left ear speech discrimination 
ability.  Under the 1987 revised criteria, these results 
correspond to level IV left ear hearing acuity.  The 
resulting hearing acuity levels (level I and IV) in turn 
warrant no more than a zero percent (noncompensable) rating 
under the 1987 revised criteria.

The September 1996 report shows that the veteran had an 
average hearing threshold of 65 dB in his left ear at the 
relevant frequencies, with a 78 percent left ear speech 
discrimination ability.  Under the 1987 revised criteria, 
these results correspond to level IV left ear hearing acuity.  
The resulting hearing acuity levels (level I and IV) likewise 
warrant no more than a zero percent (noncompensable) rating 
under the 1987 revised criteria.

Turning to the question of the veteran's entitlement to a 
compensable rating on an extra-schedular basis during this 
period, the Board notes that his service-connected left ear 
hearing impairment was manifested during the time frame in 
question by problems directly addressed by the 1987 revised 
criteria; namely, decreased auditory acuity and diminished 
speech discrimination ability.  There was no evidence in the 
record which in any way suggested that his disability picture 
was such that it produced impairment of earning capacity 
beyond that reflected by the schedule, or that it would 
affect his earning capacity in ways not already contemplated 
by the schedule.  Neither was there any evidence which 
suggested that his case presented an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Consequently, there is no 
basis for consideration of an extra-schedular rating prior to 
January 1, 1997, under 38 C.F.R. § 3.321(b)(1).

In light of the foregoing, the Board is satisfied that the 
veteran was not entitled to a compensable evaluation for left 
ear defective hearing under the 1987 revised criteria prior 
to January 1, 1997.  Consequently, the question of whether 
the reduction was proper is not moot, and must be addressed.

Previous determinations which are final and binding, 
including decisions pertaining to degree of disability, will 
be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (1999).  Where the evidence establishes CUE, the 
prior decision will be reversed or amended.  Id.; 38 U.S.C.A. 
§ 5109A (West Supp. 1999).

Before VA can reverse or amend a prior decision on grounds of 
CUE, it must establish that an error occurred.  That is to 
say, it must establish either that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  VA must further establish that the 
error was outcome determinative.  See, e.g., Yates v. West, 
No. 00-7014, slip op. at 5-6 (Fed. Cir. June 16, 2000); 
Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

A reduction in the evaluation of a service-connected 
disability resulting in a reduction in compensation payments 
may be implemented only after certain procedures have been 
followed.  VA regulations provide, in pertinent part:

	Where the reduction in evaluation of a 
service-connected disability . . . is 
considered warranted and the lower evaluation 
would result in a reduction . . . of 
compensation payments currently being made, a 
rating proposing the reduction . . . will be 
prepared setting forth all material facts and 
reasons.  The beneficiary will be notified at 
his . . . latest address of record of the 
contemplated action and furnished detailed 
reasons therefor, and will be given 60 days 
for the presentation of additional evidence 
to show that compensation payments should be 
continued at their present level.  Unless 
otherwise provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will be 
reduced . . . effective the last day of the 
month in which a 60-day period from the date 
of notice to the beneficiary of the final 
rating action expires.

38 C.F.R. § 3.105(e) (1999).  Paragraph (i) requires that VA 
inform the beneficiary in the advance written notice of the 
proposed action that he has the right to a predetermination 
hearing.  Id. § 3.105(i)(1).  The paragraph further provides 
that, if such a hearing is timely requested, benefit payments 
are to be continued at the previously established level 
pending completion of the hearing and a final determination 
on the proposed action.  Id. § 3.105(i)(1)-(2).

In April 1981, defective hearing was evaluated in accordance 
with the criteria set forth in 38 C.F.R. §§ 4.85, 4.86, 
4.86a, 4.87, and 4.87a (1980).  If the results of controlled 
speech tests were used to evaluate the disability, the 
adjudicator was to refer to table VI, which divided hearing 
impairments into six categories, "A" through "F," based on 
impairment in auditory efficiency, to determine the 
appropriate "literal designation" for each ear.  § 4.85(a).  
The adjudicator was then to determine the percentage 
evaluation to be assigned by looking to table VII, 
intersecting the horizontal row appropriate for the literal 
designation for the ear having the better hearing and the 
vertical column appropriate to the literal designation for 
the ear having the poorer hearing.  § 4.85(b).  If the 
results of pure tone audiometry were used to evaluate the 
disability, the adjudicator was to ascertain the literal 
designation for each ear from one portion of table VII (based 
on the average decibel loss at three frequencies; 500, 1000, 
and 2000 hertz), then determine the percentage evaluation to 
be assigned by referring to another portion of table VII, 
intersecting the horizontal row appropriate for the literal 
designation for the ear having the better hearing and the 
vertical column appropriate to the literal designation for 
the ear having the poorer hearing.  Id. § 4.85(c).  
Regardless of whether controlled speech tests were used, or 
pure tone audiometry, if service connection was in effect for 
defective hearing in only one ear, and the veteran did not 
have total deafness in both ears, the hearing acuity of the 
non-service-connected ear was considered normal (literal 
designation "A").  38 U.S.C.A. § 360 (West 1979); 38 C.F.R. 
§ 3.383(c) (1980).  Now see Boyer v. West, No. 99-7079 (Fed. 
Cir. Apr. 10, 2000); VAOPGCPREC 32-97 (Aug. 29, 1997).

If a veteran did not meet the schedular criteria for a 
compensable rating in April 1981, it was still possible for 
him to receive a compensable rating on an extra-schedular 
basis if his case was "exceptional."  A VA regulation in 
effect at that time authorized the Chief Benefits Director or 
the Director of the Compensation and Pension Service, upon 
field station submission, to approve an extra-schedular 
rating "commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1980).  The governing norm in these exceptional cases was 
described as "[a] finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

In the present case, the March 1981 VA audiometric 
examination report shows that the veteran's speech 
discrimination ability was at that time determined to be 80 
percent in his left ear, with a left ear speech reception 
threshold of 30 dB.  Under the version of table VI in effect 
in April 1981, those results correspond to a literal 
designation of "C" for the left ear.  Because he was not 
service-connected for defective hearing in his right ear, and 
the evidence did not demonstrate that he had total deafness 
(literal designation "F") in both ears, his right ear 
hearing acuity should have been considered normal (literal 
designation "A") for purposes of assigning a disability 
rating.  These hearing acuity levels ("A" and "C") in turn 
warranted no more than a zero percent (noncompensable) rating 
under table VII and 38 C.F.R. § 4.87a, Diagnostic Code 6294 
(1980).

Even if the veteran's disability had been rated on the basis 
of pure tone audiometry results (which would have been 
contrary to the opinion of the Chief of the Audiology and 
Speech Pathology Service that the speech discrimination 
scores and speech reception thresholds provided the best 
estimate of the veteran's organic hearing acuity), no more 
than a zero percent rating would have been warranted.  The 
March 1981 report shows that the veteran had an average pure 
tone loss of 35 dB in his left ear at 500, 1000, and 2000 
hertz, with a loss of 55 dB at 2000 hertz.  Under the version 
of table VII in effect in April 1981, those results 
correspond to a literal designation of "B" for the left 
ear.  As noted above, because he was not service-connected 
for defective hearing in his right ear, and the evidence did 
not demonstrate that he had total deafness (literal 
designation "F") in both ears, his right ear hearing acuity 
should have been considered normal (literal designation 
"A") for purposes of assigning a disability rating.  These 
hearing acuity levels ("A" and "B") in turn warranted no 
more than a zero percent (noncompensable) rating under table 
VII and 38 C.F.R. § 4.87a, Diagnostic Code 6296 (1980).

Turning to the question of whether the veteran should have 
been awarded a compensable rating on a extra-schedular basis, 
the Board notes that the evidence of record at the time of 
the April 1981 decision showed only that his hearing 
impairment was manifested by problems that were directly 
addressed by the schedular rating criteria, namely, decreased 
auditory acuity and diminished speech discrimination ability.  
There was no evidence in the record which in any way 
suggested that his disability picture was such that it 
produced impairment of earning capacity beyond that reflected 
by the schedule, or that it would affect his earning capacity 
in ways not already contemplated by the schedule.  Neither 
was there any evidence which suggested that his case 
presented "such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Consequently, in the absence of such evidence, 
there was no basis for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1980).

In light of the foregoing, the Board finds that the RO 
committed CUE when it entered the April 1981 decision 
assigning a 10 percent disability rating for left ear 
defective hearing.  It is clear that the RO misapplied the 
law, assigning a literal designation of "B" for the right 
ear, instead of "A."  It is also clear that that error was 
outcome determinative, inasmuch as the proper literal 
designation for the right ear ("A") would have entitled the 
veteran to no more than a zero percent rating under the 
schedule, and there was nothing in the record to reasonably 
trigger consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) (1980).  It is the Board's 
conclusion, therefore, that the RO's decision to reverse the 
April 1981 decision was proper.

It is also the Board's conclusion that the RO followed the 
proper procedures for implementing the resulting reduction in 
the veteran's benefits.  The record shows that the RO 
prepared a rating proposing the reduction, setting forth the 
material facts and reasons therefor, and notified him at his 
latest address of record of the contemplated action, and the 
detailed reasons therefor, and his right to submit additional 
evidence and to appear at a hearing.  The record further 
shows that the RO continued the veteran's benefits at their 
former level until a hearing was conducted, and that the RO 
thereafter took final action on the reduction, notified the 
veteran of the same, and made the reduction effective the 
last day of the month in which the 60-day period of the 
notice of the final action expired.  The procedural 
requirements for proper implementation of a reduction in 
benefits have been satisfied.  The appeal is therefore 
denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

